3651.000
                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                             WESTERN DIVISION

  JACK D. McCULLOUGH,

                                           Plaintiff,
                                          v.                                                No.:      17-cv-50116
                                                                                            Honorable Frederick J. Kapala
  ILLINOIS STATE POLICE AGENT                                                               Courtroom 5300
  BRION HANLEY, et al.,
                                                                                            Magistrate Judge Iain D. Johnston
                                                                                            Courtroom 5200
                                           Defendants.

                 NOTICE OF FILING/MOTION AND CERTIFICATE OF SERVICE

TO:          See attached Service List

       YOU ARE HEREBY NOTIFIED that on Monday, October 15, 2018, I have
electronically filed with the Clerk of the United States District Court, Northern
District, Western Division, the following: DEKALB DEFENDANTS’ MOTION FOR
A PROTECTIVE ORDER

       YOU ARE FURTHER NOTIFIED that I shall appear before the Honorable
Iain D. Johnston, in courtroom 5200 on the 18th day of October 2018, at 10:00am,
or as soon thereafter as counsel may be heard, and then and there present the
attached motion.

      I, Tracy Stanker, hereby certify that I have served this notice and the
attached document by electronic means to the persons named above this 15th day of
October 2018.

             Dated:                     Monday, October 15, 2018

                                                                                                /s/ Terry A. Ekl [ #0727105 ]
                                                                                               Ekl, Williams & Provenzale LLC
                                                                                               Two Arboretum Lakes
                                                                                               901 Warrenville Road, Suite 175
                                                                                               Lisle, IL 60532
                                                                                               (630) 654-1624
                                                                                               (630) 654-8318 Facsimile

/MN
J:\MARY\CLIENT FILES\DEKALB.3651.000 (McCULLOUGH)\05 PLEADINGS\MTN.PO.DEPOSITIONS.NOM.wpd                                       Page 1 of 3
                                                                                              Attorneys for Defendants, County of
                                                                                              DeKalb, Illinois, Clay Campbell, Victor
                                                                                              Escarcida, and Julie Trevarthen

                                                                        SERVICE LIST
Jonathan I. Loevy
Arthur R. Loevy
Aisha Nicole Davis
David Benjamin Owens
Russell R. Ainsworth
Ruth Z. Brown
Loevy & Loevy
311 North Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
arthur@loevy.com
aisha@loevy.com
david@loevy.com
russell@loevy.com
ruth@loevy.com
Attorneys for Plaintiff, Jack D. McCullough

  Terry A. Ekl                                                                              Michael T. Dierkes
  Patrick L. Provenzale                                                                     T. Andrew Horvat
  Tracy Stanker                                                                             Sarah H. Newman
  Nemura Pencyla                                                                            Michael C. Stephenson
  Ekl, Williams & Provenzale LLC                                                            Office of the Illinois Attorney General
  Two Arboretum Lakes                                                                       100 West Randolph Street, 13th Floor
  901 Warrenville Road, Suite 175                                                           Chicago, IL 60601
  Lisle, IL 60532                                                                           (312) 814-3672
  (630) 654-0045                                                                            mdierkes@atg.state.il.us
  (630) 654-8318 Facsimile                                                                  THorvat@atg.state.il.us
  tekl@eklwilliams.com                                                                      snewman@atg.state.il.us
  pprovenzale@eklwilliams.com                                                               mstephenson@atg.state.il.us
  tstanker@eklwilliams.com                                                                  Attorneys for Defendants, ISP Agent
  npencyla@eklwilliams.com                                                                  Brion Hanley, Sergeant Daniel P.
  Attorneys for Defendants, County of                                                       Smith, ISP Agent Todd Damasky and
  DeKalb, Illinois, Clay Campbell, Victor                                                   ISP Agent Larry Kot
  Escarcida, Julie Trevarthen and
  William Engerman, Former DeKalb
  County State’s Attorney

/MN
J:\MARY\CLIENT FILES\DEKALB.3651.000 (McCULLOUGH)\05 PLEADINGS\MTN.PO.DEPOSITIONS.NOM.wpd                                       Page 2 of 3
  Elizabeth A. Ekl                                                                          Ghazal Sharifi
  Daniel Matthew Noland                                                                     Kerala Thie Cowart
  Paul A. Michalik                                                                          Seattle City Attorney’s Office
  Reiter Burns LLP                                                                          701 Fifth Avenue
  331 South Wacker Drive, Suite 5200                                                        Seattle, WA 98104
  Chicago, IL 60606                                                                         (206) 684-8217
  (312) 982-0090                                                                            ghazal.sharifi@seattle.gov
  eekl@reiterburns.com                                                                      kerala.cowart@seattle.gov
  dnoland@reiterburns.com                                                                   Attorneys for Defendants, The City of
  pmichalik@reiterburns.com                                                                 Seattle, Cloyd Steiger, Irene Lau,
  Attorneys for Defendants, City of                                                         Michael Ciesynski
  Seattle, Cloyd Steiger, Irene Lau, and
  Michael Ciesynski




/MN
J:\MARY\CLIENT FILES\DEKALB.3651.000 (McCULLOUGH)\05 PLEADINGS\MTN.PO.DEPOSITIONS.NOM.wpd                                    Page 3 of 3
